DETAILED ACTION
This action is responsive to communication filed on 01/03/2022. The current pending claims are 1 – 5.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,938,706 (hereinafter Matsunaga).
Regarding claim 1, Matsunaga discloses a flush toilet (fig. 1), comprising: a bowl part (1) that receives waste; and a water storage part (4) that is formed on a bottom of the bowl part and is connected to a discharge channel (42), wherein, the water storage part includes a front surface part, a back surface part, and a pair of side surface parts (note annotated fig. below), a first region that is connected to a discharge channel and a second region that is located on a front side of the first region are formed in the water storage part (note annotated fig. below), and a curvature of a curved surface (5) that connects the back surface part and any one of the side surface parts of the water storage part and forms the first region, in a horizontal direction, is changed in upward and downward directions (col. 3, ln. 1 – 8) (fig. 22).

    PNG
    media_image1.png
    670
    632
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    672
    media_image2.png
    Greyscale

Regarding claim 2, Matsunaga discloses an upper region and a lower region that is formed below the upper region are formed in the first region, and a curvature of a curved surface that forms the upper region (R2) is greater than a curvature of a curved surface that forms the lower region (R1) (col. 3, ln. 1 – 8).
Regarding claim 3, Matsunaga discloses a curvature of a curved surface (5) that forms the first region gradually changes from the upper region toward the lower region (col. 3, ln. 1 – 8) (fig. 7).
Regarding claim 4, Matsunaga discloses a curvature of a curved surface that forms the upper region (R2) is different from a curvature of a curved surface that forms the second region (R1) (col. 3, ln. 1 – 8) (fig. 7).
Regarding claim 5, Matsunaga discloses a curvature of a curved surface that forms the lower region (R1) is less than a curvature of a curved surface that forms the second region (R2) (col. 3, ln. 1 – 8) (fig. 7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754